     Case 2:20-cv-00733-RFB-DJA Document 34
                                         33 Filed 07/22/20
                                                  07/21/20 Page 1 of 3



     Laura R. Jacobsen, Esq. (NSBN 13699)
 1   Jason B. Sifers, Esq. (NSBN 14273)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   ljacobsen@mcdonaldcarano.com
     jsifers@mcdonaldcarano.com
 5

 6   Meagan A. Mihalko, Esq. (VSB No. 80703)
     Pro hac vice
 7   TROUTMAN SANDERS LLP
     1001 Haxall Pt.
 8   Richmond, Virginia 23219
     Telephone: 804-697-1281
 9
     meagan.mihalko@troutman.com
10
     Attorneys for Defendant
11   Early Warning Services, LLC

12                          IN THE UNITED STATES DISTRICT COURT
13
                                  FOR THE DISTRICT OF NEVADA
14
     LORITA L. HINES,
15                                                          Case No. 2:20-CV-00733-RFB-DJA
                    Plaintiff,
16                                                             STIPULATION AND [PROPOSED]
             vs.                                                ORDER TO EXTEND TIME FOR
17
                                                                DEFENDANT EARLY WARNING
18   CATALYST CORPORATE FEDERAL                                SERVICES, LLC TO RESPOND TO
     CREDIT UNION; EARLY WARNING                                       COMPLAINT
19   SERVICES, LLC; and WELLS FARGO                                   (Second Request)
     BANK, NA,
20

21                  Defendants.

22
             Defendant Early Warning Services, LLC (“EWS”) and Plaintiff Lorita L. Hines
23
     (“Plaintiff”), by counsel, and pursuant to LR IA 6-1, submit the following Stipulation to Extend
24
     Time for Defendant Early Warning Services, LLC to Respond to Complaint, up to an including
25
     July 31, 2020. In support of the Stipulation, the parties state the following:
26
             1.     EWS signed a waiver of service on or around April 28, 2020 making its responsive
27
     pleading due on or around June 29, 2020.
28

                                                        1
      108915832v2
     Case 2:20-cv-00733-RFB-DJA Document 34
                                         33 Filed 07/22/20
                                                  07/21/20 Page 2 of 3




 1           2.     The undersigned counsel for EWS was retained by EWS in connection with this

 2   matter and is continuing to review the allegations asserted in the Complaint.

 3           3.     The parties previously stipulated to extending EWS’s responsive pleading deadline

 4   through July 20, 2020.

 5           4.     Since that time, the parties have been engaged in meaningful settlement discussions

 6   that would include a resolution of all pending claims.

 7           5.     Counsel for Plaintiff has agreed to the requested extension and the requested

 8   extension will not impact any other deadlines in this case.

 9           6.     This is the second request to extend the deadline for EWS to file its responsive

10   pleading.

11           7.     This request for an extension of time is not intended to cause any undue delay or

12   prejudice to any party.

13           8.     Therefore, the parties hereby stipulate that the deadline for EWS to file its responsive

14   pleading shall be extended through July 31, 2020

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                         2
      108915832v2
     Case 2:20-cv-00733-RFB-DJA Document 34
                                         33 Filed 07/22/20
                                                  07/21/20 Page 3 of 3




 1   DATED: July 21, 2020

 2
      KNEPPER & CLARK LLC                         TROUTMAN SANDERS LLP
 3

 4    By: /s/ Miles N. Clark                      By: /s/ Meagan A. Mihalko
         Matthew I. Knepper, Esq. (NSBN 12796)       Laura R. Jacobsen, Esq. (NSBN13699)
 5       Miles N. Clark, Esq. (NSBN 13848)           Jason B. Sifers, Esq. (NSBN 14273)
         5510 S. Fort Apache Rd., Suite 30           McDONALD CARANO LLP
 6       Las Vegas, NV 89418-7700                    2300 West Sahara Avenue, Suite 1200
         matthew.knepper@knepperclark.com            Las Vegas, Nevada 89102
 7       miles.clark@knepperclark.com                ljacobsen@mcdonaldcarano.com
                                                     jsifers@mcdonaldcarano.com
 8        KRIEGER LAW GROUP LLC
          David H. Krieger, Esq. (NSBN 9086)          Meagan A. Mihalko (VSB No. 80703)
 9        500 N. Rainbow Blvd., Suite 300             Admitted pro hac vice
          Las Vegas, NV 89107                         1001 Haxall Pt.
10        dkrieger@kriegerlawgroup.com                Richmond, VA 23219
                                                      meagan.mihalko@troutman.com
11        Attorneys for Plaintiff
          Lorita L. Hines                             Attorneys for Defendant
12                                                    Early Warning Services, LLC
13

14
                                               ORDER
15

16                                             IT IS SO ORDERED.

17                                             ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE
18
                                                        July 22, 2020
                                               DATED: __________________________
19

20

21

22

23

24

25

26

27
28
                                                  3
      108915832v2
